Citation Nr: 1629812	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-24 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966.  The Veteran had service in the Republic of Vietnam, and was awarded the Combat Medical Badge, Combat Infantryman Badge, and the Parachutist Badge.

This case comes before the Board of Veterans' Appeals (the Board) from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which granted service connection for coronary artery disease and assigned a rating of 30 percent from February 11, 2011.  The Veteran appealed the initial rating.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Board remanded the Veteran's claim in December 2014 for further development.  Stegall v. West, 11 Vet. App. 268 (1998).  However, additional development is required.

The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in June 2014.  During the pendency of the appeal, the presiding VLJ left the Board.  The Veteran was notified of this fact in a May 2016 letter, and given the opportunity to request a new hearing before a different VLJ.  In a June 2016 response, the Veteran indicated he did not wish to have another Board hearing.  

The Board observes that the August 2011 rating decision also denied the Veteran's claim for a total disability rating due to individual unemployability as a result of service-connected disabilities.  The Veteran did not submit a Notice of Disagreement with respect to that decision, nor has he asserted that he is unemployable due to his coronary artery disease.  Rather he asserted that he was unemployable due to his posttraumatic stress disorder (PTSD) and diabetes mellitus, neither of which is on appeal.  See June 2011 VA Form 21-8940.  Given these facts, the Board finds that entitlement to TDIU is not raised as part and parcel of his increased rating claim for coronary artery disease.  However, if the Veteran seeks a TDIU rating, he may submit a claim for one at any time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There appear to be outstanding VA medical records.  A September 2013 statement from the Veteran and a December 2013 VA Form 646 note the Veteran received care at the Seattle VA Medical Center for his coronary artery disease.  The Veteran reported having a computerized tomography (CT) scan of his heart performed, and being told he had an aneurysm in his heart which was too small to operate.  See June 2014 Hearing Transcript, pg. 5.  The Veteran asserted that records from the Seattle VAMC were not considered in the AOJ's previous adjudications of the Veteran's claim.  

The August 2011 rating decision considered records from Puget Sound / American Lake VAMC, dated from April 6, 2011 through May 6, 2011.  These records show that the Veteran was hospitalized from April 27, 2011 to April 28, 2011 in relation to his heart condition, and document the presence of an aneurysmal segment of the left anterior descending coronary artery.  However, the records relating to his coronary artery disease only included a Discharge Summary.  As there may be additional inpatient records relating to the Veteran's treatment at Puget Sound / American Lake VAMC, the AOJ should associate any outstanding records with the claims file.  

Moreover, in a May 16, 2016 appellate brief, the Veteran's representative requested that the Veteran be afforded another VA examination as his last examination was conducted in October 2013.  Ordinarily a new VA examination will not be afforded based purely on the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that the mere passage of time does not require VA to provide a new medical examination).  However, VA treatment record current in the file show additional cardiac testing was conducted in March 2014 and there are outstanding record that may be pertinent to the claim.  The Veteran should be scheduled for a new VA ischemic heart disease examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records, including any inpatient records from the Puget Sound / American Lake VAMC relating to the Veteran's coronary artery disease.  All records received should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the severity of his coronary artery disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




